Citation Nr: 1029346	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus type II.

2.  Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A medical examination must be based on consideration of the 
Veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App.  120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  While the examiner is not required to 
review the claims file, such a review is often accepted as a 
surrogate for familiarity with the medical history.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  In this 
case, there is no indication that the June 2006 examiner reviewed 
the Veteran's claims file in conjunction with the examination.  
The history in the examination report appears to be a recitation 
of the history provided to the examiner by the Veteran.  The 
Board also notes that it is not clear that the June 2006 
examiner's rationale contained a comprehensive rationale.  As 
such, the Board finds that a remand is necessary in order to 
afford the Veteran an adequate examination based on a review of 
the claims file, with a rationale that is adequate for rating 
purposes.  Prior to the examination, the RO should obtain the 
Veteran's most recent VA outpatient records.

The issue of special monthly compensation for loss of use of a 
creative organ must also be remanded, because the two claims are 
inextricably intertwined.  Under 38 C.F.R. §§ 3.350 and 4.115b, 
Diagnostic Code 7522, special monthly compensation is payable in 
addition to the basic rate of compensation.  Therefore, this 
issue must be deferred until a decision on the underlying issue 
of service connection for erectile dysfunction is decided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
treatment records from the Biloxi VAMC from 
April 2007 to the present.  All documents 
should be associated with the claims file.

2.  After the above development is complete, 
the RO/AMC should schedule the Veteran for a 
VA medical examination to determine the 
nature and etiology of the Veteran's erectile 
dysfunction, claimed as secondary to service-
connected diabetes mellitus type II.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's erectile dysfunction is caused by 
his service-connected diabetes mellitus type 
II.  The examiner should also provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's erectile 
dysfunction is aggravated by his service-
connected diabetes mellitus type II.  The 
entire claims file and a copy of this remand 
must be made available to and reviewed by the 
designated examiner, and the examination 
report should include a discussion of the 
Veteran's documented medical history and 
assertions.  Additionally, the examiner 
should set forth all examination findings and 
a complete rationale for the conclusions 
reached.

3.  Once the Veteran has been afforded a VA 
examination, the RO/AMC should readjudicate 
the claims for service connection for 
erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus type II 
and entitlement to special monthly 
compensation based on loss of use of a 
creative organ, and a supplemental statement 
of the case should be provided to the Veteran 
and his representative.  If any issues on 
appeal remain denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





